UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted April 26, 2005*
                               Decided April 29, 2005

                                        Before

                      Hon., JOHN L. COFFEY, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

                       Hon. DIANE S. SYKES, Circuit Judge

No. 04-3521

WILLIAM P. FAULKNER,                             Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Western District of
                                                 Wisconsin
      v.
                                                 No. 04-C-409-C
JON E. LITSCHER et al.,
     Defendants-Appellees.                       Barbara B. Crabb,
                                                 Chief Judge.

                                     ORDER

       Inmate William Faulkner challenges the dismissal of his claim under 42 U.S.C.
§ 1983 that Wisconsin prison officials and employees of a private prison acted with
deliberate indifference to his safety when they failed to protect him from an assault.
The district court dismissed his complaint and we affirm.

        For purposes here we accept the facts as Faulkner tells them. In the summer
of 2001, Faulkner was housed at the Whiteville Correctional Facility, a private prison
in Tennessee that accepted Wisconsin inmates on a contract basis. Faulkner, who is
in his 50s, repeatedly complained to Whiteville staff that he was being threatened with


      *
      After examining the briefs and record, we conclude that oral argument is
unnecessary. Accordingly, this appeal is submitted on the briefs and record.
See Fed. R. App. P. 34(a)(2).
No. 04-3521                                                                     Page 2


physical assault because he refused to pay “protection” money to young gang members,
one of them his roommate. Faulkner asked to be reassigned to a different cell. Prison
staff gave Faulkner the option of transferring to segregation, but he declined. He also
declined to pay off the extortionists, and ultimately one of them attacked Faulkner in
his cell and beat him severely, causing serious injury to his eye that permanently
damaged his eyesight. Faulkner then filed suit alleging deliberate indifference by
Whiteville employees as well as the Wisonsin prison officials he deemed responsible
for his transfer to Whiteville; Faulner also named as a defendant the inmate who
assaulted him. The district court dismissed Faulkner’s federal claim at initial
screening under 28 U.S.C. §1915A. The court reasoned that, even by Faulkner’s
account, prison officials had satisfied the Eighth Amendment by giving him the option
of transfer. The court then declined to exercise supplemental jurisdiction over the
state-law claim against the other inmate. We review a dismissal under Federal Rule
of Civil Procedure 12(b)(6) de novo. See Brown v. Budz, No. 03-1997, 2005 WL 356807,
at *2 (7th Cir. Feb. 16, 2005).

       Faulkner contends on appeal that he states a claim for deliberate indifference
either because segregation is not an acceptable method of protecting inmates from
assault or, alternatively, because Whiteville employees should have transferred him
to segregation despite his express desire to remain in the general population.
Faulkner’s first contention fails because placing inmates in segregation is a common
and acceptable means of protecting them. See Case v. Ahitow, 301 F.3d 605, 607 (7th
Cir. 2002). His second contention also fails because, even with actual knowledge of the
risk, the defendants’ only duty was to act reasonably. See Farmer v. Brennan, 511
U.S. 825, 844 (1994); Peate v. McCann, 294 F.3d 879 (7th Cir. 2002) (remanding for
determination of whether prison guard acted reasonably in returning weapon to
prisoner where he was aware of the risk of harm to another inmate from previous
fight). The fact that Faulkner might have made a bad choice because the threatened
violence was ultimately not averted does not make for a constitutional violation. See
Farmer, 511 U.S. at 844; Babcock v. White, 102 F.3d 267, 274 (7th Cir. 1996) (finding
no deprivation of liberty interest where inmate feared mafia members in the general
population, chose to enter administrative detention for his own protection, and
ultimately regretted his choice).
                                                                          AFFIRMED.